Citation Nr: 0331163	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  00-18 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for residuals of a 
head injury.

2.  Entitlement to service connection for residuals of a 
back injury.  

3.  Entitlement to an increased disability rating for the 
residuals of a fracture of the right, 5th metacarpal, 
currently rated as noncompensably disabling. 

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for hearing loss.

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for sinusitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


REMAND 

The veteran served on active duty from February 1973 to 
February 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In a June 1998 rating decision, the RO denied service 
connection for sinusitis.  After the veteran was notified of 
the decision and of his appellate rights, he did not appeal 
the decision.  The June 1998 rating decision, denying 
service connection for sinusitis, therefore became final.  A 
final determination may not be reopened unless new and 
material evidence has been presented.  For this reason, the 
Board has restyled Issue # 5, appearing on the front page of 
this remand. 

In a February 2001 statement, the veteran raised the issue 
of service connection for headaches due to the claimed in-
service head injury.  Since this issue has not been 
adjudicated, it is referred to the RO. 

Essentially, the veteran argues that the claims for service-
connected disability compensation, including the claims 
previously denied, stem from the same in-service incident, 
when he sustained head and back injuries, requiring 
hospitalization.  

Because of this and other changes in the law during the 
pendency of the appeal, the Board determines that further 
procedural and evidentiary development is required.  
Accordingly, further appellate consideration will be 
deferred and the case is REMANDED for the following actions:  

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal 
precedent.  

2.  Obtain the clinical records, that 
is, the inpatient treatment records from 
the Fort Dix Army Hospital, New Jersey, 
for treatment of head and back injuries 
during the period from February 1973 to 
August 1973.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current level of disability involving 
the right, 5th metacarpal.  The examiner 
is asked to comment on whether 
limitation of motion, including 
functional loss due to pain, if any, 
equates to amputation with or without 
metacarpal resection, and whether the 
service-connected disability results in 
limitation of motion of other fingers or 
interferes with overall function of the 
right hand.  The claims folder should be 
made available to the examiner for 
review. 

4.  Following completion of the above, 
adjudicate the claims.  If additional 
service medical records are received, 
consider this evidence in conjunction 
with the claims of service connection, 
applying 38 C.F.R. § 3.159(c)(4); also, 
consider any additional evidence, 
pertaining to the claims to reopen.  On 
the claim for increase, consider the 
revised rating criteria applicable to 
the hand and fingers.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case. Thereafter, the case should be 
returned to the Board, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO, JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



